    Case 1:20-cv-00114-JRH-BKE Document 6 Filed 09/17/20 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


                                       -k
DEBORAH LAUFER, Individually,
                                       "k


                                       k


                                       k
     Plaintiff,
                                       k

                                       k



             V.                       *                CV 120-114


                                       •k
BHOLE SHANKAR, INC.,
                                       k


                                       k
     Defendant.




                                  ORDER




     Before the Court is Plaintiffs notice of voluntary dismissal

with prejudice. (Doc. 5.) Plaintiff filed the notice prior to

Defendant having served either an answer or a motion for summary

judgment.    Upon       due consideration, this Court finds dismissal

proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The   Clerk is directed to TERMINATE all motions          and

deadlines and CLOSE this case.       Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                      /      day of
September, 2020.




                                                           :hief judge
                                    UNITED STATES DISTRICT COURT
                                            ■HERN   DISTRICT   OF GEORGIA
